 Case 8:21-cv-01756-CEH-JSS Document 1 Filed 07/20/21 Page 1 of 14 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

Cherish Crum,

       Plaintiff,                            Case No.: 8:21-cv-1756

       vs.
                                             Ad Damnum:        $3,000 + Atty Fees
All Debt Solutions, Inc. d/b/a                                 & Costs
1st Class Agency,
                                               JURY TRIAL DEMANDED
       Defendant

                COMPLAINT AND DEMAND FOR JURY TRIAL

      COMES NOW the Plaintiff, Cherish Crum (“Ms. Crum”), by and through her

attorneys, Seraph Legal, P.A., and complains of the Defendant, All Debt Solutions,

Inc. d/b/a 1st Class Agency (“All Debt Solutions”), stating as follows:

                         PRELIMINARY STATEMENT

      1.     This is an action brought by Ms. Crum against All Debt Solutions for

violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.

(“FDCPA”), the Fair Credit Reporting Act, 15 U.S.C. §1681, et seq. (“FCRA”), and the

Florida Consumer Collection Practices Act, Section 559.55, et seq., Florida Statutes

(“FCCPA”).

                         JURISDICTION AND VENUE

      2.     Subject matter jurisdiction arises under the FDCPA, 15 U.S.C. §

1692k(d), the FCRA, 15 U.S.C. § 1681p, and 28 U.S.C. § 1331.




                                         1
 Case 8:21-cv-01756-CEH-JSS Document 1 Filed 07/20/21 Page 2 of 14 PageID 2




      3.     All Debt Solutions is subject to the provisions of the FDCPA, the FCRA

and the FCCPA and to the jurisdiction of this Court pursuant to Florida Statute §

48.193 and Fed. R. Civ. P. 4(k).

      4.     Venue is proper in the Middle District of Florida pursuant to 28 U.S.C.

§ 1391(b)(2) because the acts complained of were committed and / or caused by All

Debt Solutions within Polk County, which is in the Middle District of Florida.

                                     PARTIES

      5.     Ms. Crum is a natural person residing in Lakeland, Polk County,

Florida, and a Consumer as defined by the FDCPA and the FCRA, 15 U.S.C. §

1692a(3) and 15 U.S.C. §1681a(c), respectively.

      6.     All Debt Solutions is a Massachusetts corporation with a primary

business address of 258 Main Street, Suite 210, Milford, MA 01757.

      7.     All Debt Solutions is registered to conduct business in the State of

Florida, where its registered agent is Corporation Service Company, 1201 Hays

Street, Tallahassee, FL 32301.

      8.     All Debt Solutions does business under the fictitious name 1st Class

Agency, which is registered with the Florida Secretary of State.

      9.     All Debt Solutions is a Debt Collector within the meaning of the FDCPA,

15 U.S.C. § 1692a(6), in that it uses postal mail or another instrumentality of

commerce, interstate and within the State of Florida, for its business, the principal

purposes of which is the collection of debts. Alternatively, it regularly collects or




                                          2
 Case 8:21-cv-01756-CEH-JSS Document 1 Filed 07/20/21 Page 3 of 14 PageID 3




attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or

due another.

      10.      All Debt Solutions is registered with the Florida Office of Financial

Regulation as a Consumer Collection Agency (“CCA”), holding license number

CCA0904224.

                             FACTUAL ALLEGATIONS

      11.      Prior to September 2020, Ms. Crum hired Creative Edge Landscape and

Lawncare, LLC (“Creative Edge”), a Lakeland lawn care service, to re-sod her lawn

at her primary place of residence in Lakeland, Florida.

      12.      Creative Edge failed to complete the job or any substantial portion of it.

      13.      Ms. Crum informed Creative Edge of these problems, but the problems

were not cured.

      14.      Due to Creative Edge’s breach of contract, Ms. Crum was forced to hire

another company to finish the work Creative Edge failed to deliver.

      15.      Creative Edge never communicated to Ms. Crum it believed any amount

was owed, nor did Creative Edge present any invoice to Ms. Crum claiming an

amount was owed.

      16.      Nonetheless, at some point after Creative Edge abandoned the job at

Ms. Crum’s residence, Creative Edge alleged Ms. Crum owed $1,440 (the “alleged

Debt” or “Debt”).




                                            3
 Case 8:21-cv-01756-CEH-JSS Document 1 Filed 07/20/21 Page 4 of 14 PageID 4




       17.    The Debt arose from services which were for family, personal, or

household purposes, and meets the definition of “debt” under the FDCPA, 15 U.S.C.

§ 1692a(5).

       18.    In or around September 2020, Creative Edge transferred or otherwise

assigned the Debt to All Debt Solutions for collection.

       19.    For the aforementioned reasons, Ms. Crum disputes owing the Debt.

       20.    In November 2020, All Debt Solutions reported the Debt to Experian

Information Solutions, Inc (“Experian”), a nationwide Consumer Credit Reporting

Agency (“CRA”), as an unpaid debt in collection.

       21.    On or about April 23, 2021, Ms. Crum disputed All Debt Solutions’

reporting to Experian, stating the debt was disputed because the “work” she was being

billed for was never performed and that she had to hire another company to finish the

job.

       22.    Experian then sent All Debt Solutions an Automated Consumer Dispute

Verification (“ACDV”) request and asked All Debt Solutions to make a reasonable

investigation into the dispute.

       23.    Upon receipt of the ACDV request, All Debt Solutions knew that

Ms. Crum disputed the Debt.

       24.    The ACDV was sent via e-OSCAR, an online system used by CRAs to

communicate with furnishers of data, such as debt collectors.




                                          4
 Case 8:21-cv-01756-CEH-JSS Document 1 Filed 07/20/21 Page 5 of 14 PageID 5




      25.    When responding to an ACDV through e-OSCAR, the person sending

the response must electronically sign to confirm as follows:

      [b]y submitting this ACDV, you certify that you have verified the
      accuracy of the data in compliance with all legal requirements, and your
      computer and/or manual records will be adjusted to reflect the changes
      noted.

      26.    All Debt Solutions returned the ACDV to Experian, verifying it had

completed its investigation and that all its information was accurate. SEE

PLAINTIFF’S EXHIBIT A.

      27.    All Debt Solutions had no basis to reasonably conclude the Debt was

legitimately owed; to the contrary, it had, from Ms. Crum’s dispute, ample evidence

to conclude the Debt was not owed.

      28.    Further, despite Ms. Crum clearly and meritoriously disputing the

accuracy of All Debt Solutions’ reporting, All Debt Solutions failed to so much as

determine its reporting needed to be amended to reflect the data was “disputed by

consumer.”

      29.    To report an account as “disputed by consumer,” a data furnisher like

Suncoast can ensure notice of dispute is included in its reporting simply by reporting

a “compliance condition code” (“CCC”).

      30.    For example, reporting a CCC of “XB” (shorthand for “consumer

disputes account information”) tells the CRAs to include notice in the credit file that

the consumer disputes the tradeline in any reports sold.




                                          5
 Case 8:21-cv-01756-CEH-JSS Document 1 Filed 07/20/21 Page 6 of 14 PageID 6




       31.    Many consumer credit scores, including most versions of FICO, will

disregard a tradeline indicating a collection balance if the “XB” compliance condition

code is reported by the data furnisher.

       32.    Thus, All Debt Solutions’ failure to include notice of dispute in its

reporting of this inaccurate and severely negative tradeline further damaged

Ms. Crum’s credit scores.

       33.    At no point did Ms. Crum indicate, or even imply, to All Debt Solutions

that she agreed she owed the debt and no longer disputed it.

       34.    Thus, All Debt Solutions had no reason to believe the Debt was no longer

disputed by Ms. Crum.

       35.    Indeed, All Debt Solutions had every reason to believe the opposite, that

Ms. Crum actively disputed the debt.

       36.    When responding to an ACDV and indicating information and been

verified as accurate, “the question of whether the furnisher behaved reasonably will

turn on whether the furnisher acquired sufficient evidence to support the conclusion

that the information was true.” Hinkle v. Midland Credit Management, Inc. (11th Cir.)

827 F.3d 1295 (2016)

       37.    Upon information and belief, All Debt Solutions could have easily asked

its client, Creative Edge, for additional documentation about the Debt it had placed

for collection, but did not.

       38.    This also establishes All Debt Solutions’ investigation was not reasonable

since “(w)hen a furnisher has access to dispute-related information beyond the

                                           6
 Case 8:21-cv-01756-CEH-JSS Document 1 Filed 07/20/21 Page 7 of 14 PageID 7




information provided by the CRA, it will often be reasonable for the furnisher to

review that additional information and conduct its investigation accordingly.” Hinkle,

Id.

      39.    No evidence could have been gathered by All Debt Solutions to support

the conclusion the Debt was not disputed, since All Debt Solutions possessed only

evidence suggesting the debt was disputed.

      40.    The failure to update reporting to indicate a debt is disputed can in and

of itself violate the FCRA; see Saunders v. Branch Banking and Trust Co. of VA, 526 F.3d

142 (4th Cir. 2008).

      41.    As such, All Debt Solutions’ investigation was inherently unreasonable

since any reasonable investigation could not have determined an actively disputed debt

should be reported as “disputed.”

      42.    The failure to properly report a disputed debt as disputed creates a

concrete injury-in-fact because the failure to disclose this information affects credit

scores, meaning Ms. Crum suffered “a real risk of financial harm caused by an

inaccurate credit rating.” Evans v. Portfolio Recovery Associates, 889 F. 3d 337, 345 (7th

Cir 2018).

      43.    Reporting a debt to a CRA is an attempt to collect the Debt.

      44.    All Debt Solutions continued to make monthly reports to Experian,

including reports in May, June, and July 2021 and thus engaged in new, post-dispute

communications.




                                            7
 Case 8:21-cv-01756-CEH-JSS Document 1 Filed 07/20/21 Page 8 of 14 PageID 8




       45.    Neither of the May, June or July 2021 reports disclosed the Debt as

disputed. SEE PLAINTIFF’S EXHIBIT B.

       46.    All Debt Solutions, as of April 2021, had reason to know the information

it was reported was not accurate.

       47.    Despite this, All Debt Solutions continued to report the Debt – sans notice

of dispute – in an attempt to hold Ms. Crum’s credit report hostage to get her to pay a

contested, illegitimate debt, for which All Debt Solutions stood to receive a 40%

commission.

       48.    All Debt Solutions’ reports to the CRAs are “communications” as

defined by 15 U.S.C. § 1692a(2).

       49.    Ms. Crum has hired the aforementioned law firm to represent her in this

matter and is obligated to pay its reasonable fees or has assigned her right to fees and

costs to the firm.

                                      COUNT I
                              VIOLATIONS OF THE FDCPA

       50.    Ms. Crum adopts and incorporates paragraphs 1 – 49 as if fully stated

herein.

       51.    All Debt Solutions violated 15 U.S.C. § 1692e and 1692e(10) in that All

Debt Solutions made false representations in an attempt to collect a debt by failing to

report a disputed debt as disputed, and, to the contrary, reported the Debt as non-

disputed multiple times after receiving notice of dispute. All Debt Solutions also

reported the Debt after knowledge it was not legitimate and not owed by Ms. Crum.


                                            8
 Case 8:21-cv-01756-CEH-JSS Document 1 Filed 07/20/21 Page 9 of 14 PageID 9




      52.    All Debt Solutions violated 15 U.S.C. § 1692e(2)(a) in that All Debt

Solutions made false representations about the character, amount and legal status of a

debt by failing to report a disputed debt as disputed, and, to the contrary, reported the

Debt as non-disputed multiple times after receiving notice of dispute. All Debt

Solutions also reported the Debt after knowledge it was not legitimate and not owed

by Ms. Crum.

      53.    All Debt Solutions violated 15 U.S.C. § 1692e(8) in that All Debt

Solutions communicated credit information known to be false by reporting a balance

was owed to Creative Edge, when no balance was actually owed.

      54.    All Debt Solutions violated 15 U.S.C. § 1692e(8) in that All Debt

Solutions communicated credit information known to be disputed without disclosure

of dispute in its reports to Experian in April, May and June 2021.

      55.    All Debt Solutions violated 15 U.S.C. § 1692f in that All Debt Solutions

used unfair means to collect a Debt by intentionally reporting information it knew –

or should have known – was false, to damage Ms. Crum’s credit and attempt to compel

her to pay a disputed, illegitimate debt.

      56.    All Debt Solutions’ actions were willful and intentional as it could not

have negligently made reports and responded to disputes to the CRAs.

      57.    All Debt Solutions’ actions render All Debt Solutions liable for the above-

stated violations of the FDCPA.




                                            9
Case 8:21-cv-01756-CEH-JSS Document 1 Filed 07/20/21 Page 10 of 14 PageID 10




      WHEREFORE, Ms. Crum respectfully requests this Honorable Court enter

judgment against All Debt Solutions for:

      a.     Statutory damages of $1,000 pursuant to 15 U.S.C. § 1692k(a)(2)(A);

      b.     Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

      c.     Reasonable costs and attorneys’ fees pursuant to 15 U.S.C. § 1692k(a)(3);

             and,

      d.     Such other relief that this Court deems just and proper.

                                 COUNT II
                          VIOLATIONS OF THE FCRA

      58.    Ms. Crum adopts and incorporates paragraphs 1 – 49 as if fully stated

herein.

      59.    All Debt Solutions violated 15 U.S.C. § 1681s-2(b) when it failed to

make a reasonable investigation after notice of dispute from a CRA, Experian, since

any reasonable investigation would have concluded that All Debt Solutions’ reporting

was no longer complete or accurate unless modified to include the fact the debt was

disputed by the consumer, Ms. Crum. Further, All Debt Solutions had no reason to

believe the Debt was legitimately owed, but confirmed it was accurate anyway, and

did not seek to obtain any clarification or additional information from its client,

Creative Edge.

      60.    All Debt Solutions’ conduct was willful and intentional, or, alternately,

was engaged in with a reckless disregard for the rights of a consumer.




                                           10
Case 8:21-cv-01756-CEH-JSS Document 1 Filed 07/20/21 Page 11 of 14 PageID 11




      61.     All Debt Solutions is liable under the FCRA to Ms. Crum in a statutory

amount up to $1,000 per incident.

      WHEREFORE, Ms. Crum respectfully requests this honorable Court to enter

judgment in her favor, and against All Debt Solutions, for:

      a.      The greater of Ms. Crum’s actual damages or statutory damages

              of $1,000 per incident pursuant to 15 U.S.C. § 1681n(a)(1)(B) or

              15 U.S.C. § 1681o(a)(1);

      b.      Reasonable costs and attorneys’ fees pursuant to 15 U.S.C. §

              1681n(a)(3) or 15 U.S.C. § 1681o(a)(2); and,

      c.      Such other relief that this Court deems just and proper.

                                 COUNT III
                          VIOLATIONS OF THE FCCPA

      62.     Ms. Crum adopts and incorporates paragraphs 1 – 49 as if fully stated

herein.

      63.     All Debt Solutions violated Section 559.72(5), Florida Statutes, when it

reported the Debt to Experian, a nationwide CRA, with full knowledge that the

information it was reporting about the Debt was not accurate, but reported it anyway,

in an attempt to collect a disputed debt from Ms. Crum.

      64.     All Debt Solutions violated Section 559.72(6), Florida Statutes, when it

reported the Debt to Experian, a nationwide CRA, with full knowledge that the

information it was reporting about the Debt was disputed, but failed to include notice

of dispute.


                                          11
Case 8:21-cv-01756-CEH-JSS Document 1 Filed 07/20/21 Page 12 of 14 PageID 12




      65.    All Debt Solutions made its reports to Experian with malice, in an

attempt to intentionally harm Ms. Crum.

      WHEREFORE, Ms. Crum respectfully requests that this Honorable Court

enter judgment against All Debt Solutions, for:

      a.     Statutory damages of $1,000 pursuant to Section 559.77(2), Florida

             Statutes;

      b.     Actual damages, including damages for loss of credit opportunities,

             damage to credit scores, and emotional distress pursuant to Section

             559.77(2), Florida Statutes;

      c.     Reasonable costs and attorneys’ fees pursuant to Section 559.77(2),

             Florida Statutes; and

      d.     Such other relief that this Court deems just and proper.

                           JURY TRIAL DEMANDED

      Ms. Crum hereby demands a jury trial on all issues so triable.


Respectfully submitted July 20, 2021, by:

                                                 SERAPH LEGAL, P.A.

                                                 /s/ Bridget L. Scarangella
                                                 Bridget L. Scarangella, Esq.
                                                 Florida Bar No.: 1022866
                                                 BScarangella@seraphlegal.com
                                                 1614 North 19th Street
                                                 Tampa, FL 33605
                                                 Tel: 813-567-1230
                                                 Fax: 855-500-0705
                                                 Attorney for Plaintiff


                                            12
Case 8:21-cv-01756-CEH-JSS Document 1 Filed 07/20/21 Page 13 of 14 PageID 13




ATTACHED EXHIBITS LIST
A   Plaintiff’s Experian Consumer Disclosure, April 28, 2021, Excerpt
B   Plaintiff’s Experian Consumer Disclosure, July 13, 2021, Excerpt




                                       13
Case 8:21-cv-01756-CEH-JSS Document 1 Filed 07/20/21 Page 14 of 14 PageID 14

                                  Exhibit A
        Plaintiff’s Experian Consumer Disclosure- April 28, 2021-Exerpt




                                      14
